Citation Nr: 1428843	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-19 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a digestive tract disorder.  


REPRESENTATION

Appellant represented by:	Tamara M. Gebhardt, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In November 2011, the Veteran testified at a three-way hearing before the Board by videoconference from the RO in Huntington, West Virginia, with his representative appearing at the RO in Louisville, Kentucky.  A transcript of this proceeding is of record.  

In March 2013, the Board denied service connection for a digestive tract disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in February 2014, the Court granted the parties' Joint Motion for Remand (joint motion) and remanded the matter for action consistent with the terms of the joint motion.

The VBMS and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the joint motion, the parties agreed that the Board's decision should be vacated and remanded so that the Board could schedule another VA medical opinion as the June 2010 VA opinion was not adequate for rating purposes.  In making this determination, the parties noted several deficiencies.  Specifically, they found that the opinion was based in part on factual inaccuracies, to include that there was no weight loss or episodes of hematemesis or melena during service; that the examiner did not indicate what the "many contributing factors" were that rendered the current diagnosis of gastroesophageal reflux disease (GERD) unrelated to service, to include that he did not provide an adequate rationale to support the conclusion that GERD was not related to service; the examiner did not discuss whether the hiatal hernia was related to service; and that the examiner did not explain how GERD was caused by post-service factors when the Veteran has had similar symptoms since service.  

Considering the joint motion, additional VA opinion is needed.  See 38 C.F.R. § 3.159(c)(4) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request additional opinion from the June 2010 VA examiner as to the etiology of the Veteran's claimed digestive tract disorder.  If this examiner is unavailable, the requested opinion should be obtained from a similarly qualified physician.  The claims folder, to include any relevant virtual records, must be available for review.  Additional examination is not necessary unless requested by the examiner.  

The examiner is requested is requested to opine as to whether it is at least as likely as not that the Veteran's currently diagnosed GERD or hiatal hernia, or any other digestive tract disorder, is related to active duty service or events therein.  

In making this determination, the examiner is requested to review all relevant service treatment records, to include the March 13, 1962 record indicating that the Veteran had been vomiting with an episode of hematamesis, and should consider and discuss the significance of any weight loss shown during service.  The examiner should also consider the Veteran's reports of continuing symptomatology since service.  The examiner is advised that the Veteran is competent to report symptoms such as nausea, vomiting, gas pain, coughing spells and regurgitation into the esophagus.  If there is a medical basis to doubt the history provided, the examiner should so state.   

A complete rationale must be provided for any opinion offered.  

2.  Upon completion of the above development, and any additional development deemed appropriate, the AOJ should readjudicate the issue of entitlement to service connection for a digestive tract disorder.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



